DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 1/12/2022 and 6/25/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,5,11,12,17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo et al(US 2021/0055915).
Claim 1: Guo disclose determine security capabilities and compute capabilities of a client machine requesting to use a machine learning model hosted by the apparatus in (page 3 [0042],[0044]: the inventory  performs operations relating to publishing a machine learning model generated by the no-coding machine learning pipeline frontend and backend which include storage with security checks that is public to users of the no-coding ML pipeline). Guo disclose determine based on the security capabilities and based on exposure criteria of the ML model, that one or more layers of the ML model can be offloaded to the client for processing in (page 2[0024];page 2[0037]:a system implementing the no-coding machine learning pipeline described in the specification provides users with increased transparency of execution and data security, since machine learning pipeline model generated by the no-coding machine learning pipeline can be executed on resources provisioned for the user in the system or can be downloaded and run securely offline). Guo disclose define, based on the compute capabilities of the client machine, a split level of the one or more layers of the ML model for partition of the ML model, the partition comprising offload layers of the one or more layers of the ML model to be processed at the client machine and cause the offload layers of the ML model to be downloaded to the client machine in (page 2[0024];page 3[0044]; page 4[0059]: Adjustment includes adjusting a number of neural network layers used by a particular machine learning sub-routine or routine or specifying a different activation function. a system implementing the no-coding machine learning pipeline described in the specification provides users with increased transparency of execution and data security, since machine learning pipeline model generated by the no-coding machine learning pipeline can be executed on resources provisioned for the user in the system or can be downloaded and run securely offline).
	Claim 5: Guo disclose one or more processors to define the split level further comprises the one or more processors to identify the split level based on a level of compute power used to run a subset of the one or more layers defined by the split level being less than or equal to a compute power defined in the compute capabilities  of the client machine in (page 5[0061],[0065]).
Claim 11: Guo disclose one or more processors comprise one or more graphic processor, an application processor and another processor, wherein the one or more processors are co-located on a common semiconductor package in (page 7[0091-0093]). 
Claim 12: Guo disclose determine security capabilities and compute capabilities of a client machine requesting to use a machine learning model hosted by the apparatus in (page 3 [0042],[0044]: the inventory  performs operations relating to publishing a machine learning model generated by the no-coding machine learning pipeline frontend and backend which include storage with security checks that is public to users of the no-coding ML pipeline). Guo disclose determine based on the security capabilities and based on exposure criteria of the ML model, that one or more layers of the ML model can be offloaded to the client for processing in (page 2[0024];page 2[0037]:a system implementing the no-coding machine learning pipeline described in the specification provides users with increased transparency of execution and data security, since machine learning pipeline model generated by the no-coding machine learning pipeline can be executed on resources provisioned for the user in the system or can be downloaded and run securely offline). Guo disclose define, based on the compute capabilities of the client machine, a split level of the one or more layers of the ML model for partition of the ML model, the partition comprising offload layers of the one or more layers of the ML model to be processed at the client machine and cause the offload layers of the ML model to be downloaded to the client machine in (page 2[0024];page 3[0044]; page 4[0059]: Adjustment includes adjusting a number of neural network layers used by a particular machine learning sub-routine or routine or specifying a different activation function. a system implementing the no-coding machine learning pipeline described in the specification provides users with increased transparency of execution and data security, since machine learning pipeline model generated by the no-coding machine learning pipeline can be executed on resources provisioned for the user in the system or can be downloaded and run securely offline).
Claim 17: Guo disclose determine security capabilities and compute capabilities of a client machine requesting to use a machine learning model hosted by the apparatus in (page 3 [0042],[0044]: the inventory  performs operations relating to publishing a machine learning model generated by the no-coding machine learning pipeline frontend and backend which include storage with security checks that is public to users of the no-coding ML pipeline). Guo disclose determine based on the security capabilities and based on exposure criteria of the ML model, that one or more layers of the ML model can be offloaded to the client for processing in (page 2[0024];page 2[0037]:a system implementing the no-coding machine learning pipeline described in the specification provides users with increased transparency of execution and data security, since machine learning pipeline model generated by the no-coding machine learning pipeline can be executed on resources provisioned for the user in the system or can be downloaded and run securely offline). Guo disclose define, based on the compute capabilities of the client machine, a split level of the one or more layers of the ML model for partition of the ML model, the partition comprising offload layers of the one or more layers of the ML model to be processed at the client machine and cause the offload layers of the ML model to be downloaded to the client machine in (page 2[0024];page 3[0044]; page 4[0059]: Adjustment includes adjusting a number of neural network layers used by a particular machine learning sub-routine or routine or specifying a different activation function. a system implementing the no-coding machine learning pipeline described in the specification provides users with increased transparency of execution and data security, since machine learning pipeline model generated by the no-coding machine learning pipeline can be executed on resources provisioned for the user in the system or can be downloaded and run securely offline).
Allowable Subject Matter
Claims 2-4,6-10,13-16,18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/              Primary Examiner, Art Unit 2435